Citation Nr: 1452914	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for a back disability.  His file is now in the jurisdiction of the Roanoke, Virginia, RO.  In September 2014, he testified at a Board hearing before the undersigned; a transcript is included in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, based on an alleged injury while serving on active duty during the Korean War.  (See, e.g., December 2010 Notice of Disagreement, describing "a bad fall off [a] mountain.")  While this injury is not specifically documented in his service records, the Board notes that it is consistent with the circumstances, conditions, or hardships of his confirmed combat service, and finds no reason to question the Veteran's credibility in this respect.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also DD 214 (noting award of Combat Infantryman's Badge). 

The Veteran has not been afforded a VA examination in connection with this claim, as there was previously no competent (medical) evidence suggesting a nexus between his current back disability and the injury in service.  However, following the September 2014 Board hearing, the Veteran submitted a positive nexus opinion (without rationale) from his private treating physician.  This new evidence meets the low threshold outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and trigger the Secretary's duty to assist by providing a VA medical examination and nexus opinion.  Therefore, remand is required for a VA examination to address the question of whether it is as likely as not that the Veteran's current back disability is related to his active service.

In addition, the Veteran stated at the Board hearing that he received five months of inpatient hospital treatment for his back disability at Percy Jones Army Hospital in Battle Creek, Michigan, and stated in his July 2010 claim that he received hospital treatment at Fort Bragg, North Carolina.  The Board notes that the service treatment records (STRs) included with the claims file are very sparse, and there is no evidence in the record that VA has requested inpatient records from Percy Jones Army Hospital or Fort Bragg.  On remand, exhaustive development must be undertaken to locate these records and such efforts documented for the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please obtain records of active duty inpatient treatment (back operation) at Fort Bragg, North Carolina in 1953 [the Veteran separated in November 1953].

2.  Please obtain records of active duty inpatient treatment (5 month hospitalization) at Percy Jones Army Hospital in Battle Creek, Michigan in 1953 [the Veteran separated in November 1953]."

3.  After the above development is completed, arrange for an orthopedic examination to determine the nature and etiology of the Veteran's claimed back disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each back disability found.

b. As to each diagnosed back disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include the claimed fall from a mountain during combat in Korea)?

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

4.  After completion of the above, and any additional development deemed necessary, please review the expanded record and readjudicate the issue on appeal.  The appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



